Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of 
allowable subject matter: 
Applicant(s) claimed invention is directed to a process for treating plastic waste chips containing a blend of polypropylene and polyethylene in an amount of at least 83.0 wt.-% to less than 100wt.-% and further containing C7 to C11 aldehydes and limonene, the process comprising the steps of:
(a) providing plastic waste chips in a treatment vessel having inlet and outlet for gas at opposite sides at upper and lower part section of the treatment vessel, whereby the plastic waste chips contain
- C7 to C11 aldehydes in an amount of 8000 ppb to 20000 ppb as determined by HS-SPME-GC x GC-MS; and further contain
- limonene in an amount of 5 ppm to 500 ppm as determined by HS-SPME-GC-MS
(b) optionally washing and drying said plastic waste chips of step (a);
(c) optionally preheating said plastic waste chips to a temperature in the range of 20°C to a point 10°C below the Vicat softening point (1ON, ISO 306) of said plastic waste chips;
(d) subjecting said plastic waste chips, in a fixed bed without stirring under standard pressure or reduced pressure, to a gas flow for achieving a Reynolds number in the range of 35 to 1200 at a temperature in the range of 20°C to a point10°C below the Vicat softening point (1ON, ISO 306) of said plastic waste chips;
(e) recovering the treated plastic waste chips containing
- C7 to C11 aldehydes in a total amount of 50 ppb to less than 5000 ppb as determined by HS-SPME-GC x GC-MS and
- limonene in an amount of 0.5 to 5 ppm as determined by HS-SPME-GC-MS;
(f) subjecting said treated plastic waste chips of step (e) to an extrusion
step yielding pellets; and
(g) recovering said pellets.
The closest prior art of record, USP 5767230, does not disclose the content of C7 to C11 aldehydes before and after the treatment. The content of C7 to C11 aldehydes is responsible for major problem from recycling streams, which are energy intensive and applicable to a broad variety of recycling streams. Thus, unlike the prior art, the present application discloses a process for reducing the content of C7 to C11 aldehydes in waste polyolefin-based recycling streams and further a recycled polyolefin-based stream having a low aldehyde content and thus reducing the content of C1 to C7 aldehydes in waste recycling streams containing a blend of polypropylene and polyethylene in a certain ration range, and further such a recycled stream having a low aldehyde content. Such has neither been anticipated by nor made obvious from the prior art. The art of record demonstrates other process treatments for plastic waste used in the art which do not however, contain the advantages as mentioned and neither avoid the problems as mentioned above.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the Issue Fee and, to avoid processing delays, should 
preferably accompany the Issue Fee. Such submissions should be clearly 
labeled "Comments on Statement of Reasons for Allowance."

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765